841 F.2d 1126
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William T. FLETCHER, Jr., et al., Plaintiffs,Edward Ackerson;  Michael R. Blum;  Herbert Hayes;  David F.Burke;  Gary W.J. Bevins;  Bailey Jerome Hayes;Gene H. Gregg, Plaintiffs-Appellees,v.Robert A. WOOD, et al., Defendants,Norman A. Murdock;  Robert E. Taft, II;  Joseph M. DeCourcy,Commissioners of Hamilton County, Defendants-Appellants,Simon L. Leis, Jr., Sheriff of Hamilton County, Defendant.  (87-4145)Deidra Hair, Presiding Judge, Hamilton County MunicipalCourt Judges, Defendant-Intervenors-Appellants.  (87-4150)
Nos. 87-4145, 87-4150.
United States Court of Appeals, Sixth Circuit.
March 2, 1988.

Before KEITH, BOYCE F. MARTIN, Jr., and RYAN, Circuit Judges.

ORDER

1
Plaintiffs-appellees move to dismiss this consolidated appeal from the district court's order of November 10, 1987, which granted their motion to enforce a consent order, as modified.  Defendants-appellants Hamilton County Commissioners and intervenors-appellants Hamilton County Municipal Judges have responded in opposition.


2
The record in this matter shows that the parties and the court contemplated further proceedings, culminating in a final order modifying the consent judgment.  Accordingly,


3
It is ORDERED that the motion to dismiss is granted.